DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/16/2022 are acknowledged
 
INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8, 12, 16-18 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 is directed to a liquid composition for killing a target verminous animal selected from the group consisting of rodents, marsupials, leporids and mustelids, the composition comprising from 0.01-60 % by weight of a toxicant component comprising one or more agents toxic to the target verminous animal, wherein the one or more toxic agents is/are selected from cholecalciferol, 25-hydroxycholecalciferol, vitamin D3, warafin and difenaceoum; and a liquid carrier system comprising 10-60 % by weight of a liquid solvent or dispersant for the toxicant component, which solvent or dispersant is selected from one or more of alcohols and from 40-70 % by weight the liquid carrier system of a dermal disruptant component for promoting or enhancing passage of the toxicant component into and/or through the skin of the target verminous animal, wherein the dermal disruptant component comprises one or more substances selected from the group sulfoxides. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1, 3-4, 8, 12, 16-18 and 29  is drawn to a composition of matter, in this case a composition that reads on using natural ingredients (i.e., DMSO, ethanol, and vitamin D3)..  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is naturally occurring vitamin D3, naturally occurring sulfoxides  (e.g., DMSO), and naturally occurring alcohols (e.g., ethanol).
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in 3-4, 8, 12, 16-18 and 29, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use (killing vermin) does not amount to significantly more than the judicial exception. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. The test is not whether if said ingredients are all found combined together in nature but rather if they are a naturally occurring ingredient. DMSO is a commercially manufactured dipolar aprotic solvent which is also a naturally occurring substance. It is apparently a part of earth’s complex sulfur cycle. DMSO is created in the atmosphere at a rate of 20-60 billion pounds per year from dimethyl sulfide, which is produced by metabolic processes in soil and sediments. DMSO is also found in natural waters and soil. Metabolism of DMSO in soil by microorganisms results in the formation of sulfur and dimethyl sulfide. DMSO is also reported to be present at low concentrations in food products such as sauerkraut, tomato paste, milk, beer, coffee, tea and in forage crops such as alfalfa and corn silage.
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. In order to overcome the rejection, the claim needs to require a synthetic non-natural ingredient rather than having alternative embodiments with natural or non-natural ingredient selections.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, 12, 16, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 2011/0257135), Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery”, Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers”, and Herschler (US Patent 3,551, 554), Peterson et al. (5,296,222) and Bessette (US 2008/0269177).
Agnew (US 2011/0257135) (hereinafter Agnew) discloses topical pesticide formulations to kill pests such as mice and the formulations include cholecalciferol (vitamin D3) (i.e., toxicant) (abstract). Agnew discloses at least one carrier and the carrier or dermal penetrant may be any carrier that facilitates topical administration and delivery of the cholecalciferol transdermally (para 0013 and 0017). Preferably the carrier or one of the carriers is absolute alcohol, ethanol, n-methylpyrrolidone, or a glycol ether (para 0018). Agnew contemplates more than one carrier (see claim 4). The cholecalciferol (i.e., toxicant part i) is present from about 4 to 50 % (para 0015). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Agnew discloses delivery facilitating components that include aerosol propellants such as nitrogen as the propellant (para 0051). Agnew discloses liquid formulations (para 0019). Agnew discloses pest control and pets include rodents, mice rats, and rabbits (para 002). The fact that the composition is “for killing a target verminous animal selected from the group consisting of rodents, marsupials, leporids and mustelids” is regarded as “intended use” of the composition. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
Agnew contemplates more than one carrier but does not specifically disclose the carrier system as recited in claim 1.
	Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery” (hereinafter Prausnitz et al.) disclose DMSO is an enhancer as well as ethanol and propylene glycol which all achieve increased drug solubility and partitioning. Because DMSO is a superb solvent, higher drug concentrations can be achieved than with other solvents, but it also expands the stratum corneum barrier, permitting increased drug uptake and possibly an increased rate of diffusion through the barrier. Incorporation of DMSO as a co-solvent with ethanol results in both increased drug solubility and partitioning (Fig. 124.6)
	Prausnitz et al. does not disclose the amount of co-solvent (ethanol) and DMSO. 
	Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers” (hereinafter Banweer et al.) disclose DMSO/propylene glycol (PG) added as penetration enhancers and ratio of 70:30 DMSO/PG showed the best in vitro drug flux and possesses excellent physio-chemical properties at normal and accelerated temperature conditions (abstract). DMSO (e.g., a sulfoxide of part b and PG  a propylene glycol of part a. 70% DMSO to 30 % PG overlaps with claim 1. ). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Banweer recognizes DMSO/PG ratio but not DMSO/ethanol. 
Herschel (US Patent 3,551, 554) (hereinafter Herschler) states that compositions that contain relatively high amounts of DMSO (at least 50 %) by weight DMSO are preferable in that they have been shown to increase percutaneous penetration in a highly significant manner (abstract col. 5, lines 59-67). Claim 1 recites a method of enhancing penetration into and across an external membrane barrier of a human or animal subject which comprises topical administration to the external membrane such that the active agent produces the desired physiological effect amount of DMSO sufficient to enhance penetration to achieve desired physiological effect (claim 1). The DMSO is at least about 50 % by weight the composition (claim 2). Example 15 discloses propylene glycol and DMSO (i.e., a carrier system) which are present via the carrier system at amounts of roughly 50/50. Examples 32 and 33 disclose 80 % DMSO and 10 % ethanol. Example 71 is 70 % DMPS and 8 % ethanol.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the DMSO be present at amounts greater than 50 % (ranges that overlap) for the stated benefits of increasing percutaneous penetration. It would have further been obvious to one of ordinary skill in the art to substitute one known solvent (e.g., propylene glycol of Banweer) for another such as alcohols (e.g. ethanol) particularly in view that Agnew discloses these as art recognized equivalents.  Herschler explicitly states “ in selecting the route of administration for a given agent, obviously the known toxicity, side effects and effectiveness for a given route of administration should be take into account” and “dosage forms for topical administration may include solutions (paints), nasal sprays, lotions, ointments (creams and gels), suppositories and the like. The solutions and nasal sprays may simply comprise the agent dissolved in DMSO, optionally, with an amount of water, glycerin or other diluent. For nasal sprays and other mucous membrane applications isotonic saline may be preferable as a diluent. The DMSO may be present in these forms in various concentrations, say from about 10 % to about 75 % by weight or higher” (col. 6, lines 42-58). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify Agnew to specifically include a dual carrier that comprises one dermal disruptant and solvent or dispersant as taught in by the combination of Prausnitz et al., Banweer et al, and Herschler et al.  One would have been motivated to do so to arrive at a sufficient tissue penetrating system such that the drug penetrates mammalian tissue. Although of Prausnitz et al., Banweer et al, and Herschler et al are not directed to the intended use of “killing an animal”, specifically vermin, one would have a reasonable expectation of success that such tissue penetration systems would be combinable for use in killing vermin as taught in Agnew because  Prausnitz et al., Banweer et al, and Herschler et al and Agnew are all directed to topical transdermal delivery systems using a combination of penetrating agents to arrive at sufficient transdermal penetration of the desired drug. 
	Regarding the use of DMSO and ethanol for permeation for animals, Peterson et al. (5,296,222) disclose permeation enhancers such as ethanol and DMSO and admixtures enhance permeation of biologically active agents by acting on the lipid matrix of the stratum carenum and enhance the permeation of biologically active agents (drugs) through the skin of an animal (col. 3, lines 15-38). Thus, application for permeation in animals would have been prima facie obvious to one of ordinary skill in the art. Furthermore, Bessette (US 2008/0269177) disclose pesticidal compositions which include rodenticides (para 0017) where these compositions typically comprise an inert carrier, in an amount in which the inert carrier can assist the instant active to be carried through a process or method of controlling pets. As such an amount of the inert carrier, the inventive pesticide compositions can comprise the inert carrier in an amount of from about 5 % to 99.9 %  where the carrier may be liquid. Examples of liquid carriers include those such as ethanol, dimethylsulfoxide and a mixture thereof (para 0063).  Thus, taken as a whole the combined teaches of the prior art suggest to one of ordinary skill in the art that skin penetrants (e.g., DMSO/ethanol) are useful to enhance the permeation of the desired drug which are applicable for use in rodenticide.  
It would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of these known  permeation enhancers (DMSO and ethanol combinations) for the stated purpose of penetration enhancement of drugs through the skin. Applicants’ state Banweer is delivering beneficial drugs transdermally to attain positive therapeutic effects however,  Banweer et al concerns itself with penetrations enhancers which showed good drug flux which is applicable for use in the carriers of Agnew-(i.e., drug permeation). Additionally, Peterson et al.  demonstrates enhanced permeation of active agents through skin of animals and that agents include DMSO and ethanol and combinations and Bessette recognizes rodenticide compositions containing carriers which may be liquid and composed of DMSO and ethanol in amounts anywhere from 5-99 .9 %. Taken as a whole the combined teaches suggest to one of ordinary skill in the art that skin penetrants (e.g., DMSO/ethanol) are useful to enhance the permeation of the desired drug which are applicable for use in rodenticide formulations.  

6.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 2011/0257135), Agnew (US 2011/0257135), Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery”, Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers”, Herschler (US Patent 3,551, 554), Peterson et al. (5,296,222) and Bessette (US 2008/0269177) as applied to claims 1, 3-4, 8, 12, 16, and 29  above, and further in view of Jones (US 8,142,801).
	Agnew in view of Prausnitz, Banweer, and Williams have been discussed supra and do not explicitly disclose inclusion of pheromones or attractants. Jones (US 8,142,801) (hereinafter Jones) discloses pesticide compositions  for pests such as mice that can further include feeding stimulants and attracts which include pheromones (col. 6, lines 51-65 and col. 17, lines 33-35). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include one or more pheromone or attractants as taught in Jones in in the pest control formulations of Agnew. One would have been motivated to do so for the stated function which is to serve as an attractant to the pests. 

7.	Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 2011/0257135), Prausnitz et al. “Skin Barrier and Transdermal Drug Delivery”, Banweer et al. “Development and Optimization of Transdermal System of Lisionopril dehydrate: Employing Permeation Enhancers”,  Herschler (US Patent 3,551, 554), Peterson et al. (5,296,222) and Bessette (US 2008/0269177) as applied to claims 1, 3-4, 8, 12, 16, and 29  above, and further in view of  Atarashi et al. (US 2015/0173342).
	The modified Agnew has been discussed supra and discloses propellant but does not disclose further comprising up to 10 % by weight one or more adjunct components of which these may be aerosol propellants. 
	Atarashi et al. (US 2015/0173342) (hereinafter Atarashi et al.) disclose the pest control agent may include, in addition to the active ingredient, other materials such as solvents, propellants or other ingredients (para 0048). A typical active ingredient:propellant for a liquefied gas is 10-90:90-10 (volume ratio) which overlaps with up to 10 % of the instant claims. The propellant can be 5 wt % (para 0066). I would have been prima facie obvious to one of ordinary skill in the art before the effective fling date of the instant invention to optimize the amount of adjuvant ingredients included in the pest control compositions such as the propellant. One would have been motivated to include the desired adjunct components for the desired properties such as perfume for desirable smell or propellant for expelling the pest control agent from the container.
RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Regarding the 101 rejection, Applicants argue the composition is not found in nature, is not naturally occurring and needs to made synthetically if it is to exist in the defined terms both chemical and quantity wt. % defining the amounts relative to each other.
Applicants state “is the Examiner really suggesting that, just because a patent application claims a composition of matter (for a particular technical end-use) that includes a chemical constituent that per se just happens to be found in nature, then the patent claim fails the step 2A test for patent eligibility. 
In response, this augment is not found persuasive because a composition composed of naturally occurring ingredients whether found together in nature or not is not the test for 101. For 101 purposes if all ingredients in the composition are naturally occurring counterparts without any evidence of altered properties from the naturally occurring counterpart, then the claim is not eligible under 101.  The claim as a whole recites naturally occurring ingredients with no evidence of synergy or that any of the properties are altered from their naturally occurring counterpart. Each naturally occurring product would still be structurally identical to what exists in nature-unless the specific combinations of natural products interacted and chemically produced a materially different chemical property (e.g., the mixture of sulfur, charcoal and potassium nitrate in specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). In the instant case, each naturally occurring ingredient would still be structurally identical to what exists in nature. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature for the individual ingredients. Even if the claimed subject matter recites specific amounts, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature.  As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. The intended use of the composition (effective and useful for killing a range of target venomous animals or the species as claimed) does not overcome the 101 rejection. 
Applicants argue that the Examiner is wrong since it would mean that any patented composition of matter that comes out of the USPTO in the industrial chemical or pharmaceutical fields that happens to include a chemical compound that happens to exist in nature in the same structural form is necessarily invalid under 35 U.S.C 101. 
In response, Applicants are incorrect with this assertion as it is not just that there is one ingredient that is naturally occurring. If the composition contains all naturally occurring ingredients then it is invalid under U.S.C. 101 unless there is demonstration that it exhibits properties that are structurally different to the naturally occurring counterparts (e.g., evidence of synergy). In the instant case, there is no such showing.
Applicants argue a two-component carrier system and also provides a composition that is stable liquid at ambient temperatures of use and goes on to recite the use of the alcohol to lower the freezing point of DMSO and ratios of 50/50 were highlighted and taken forward for further trials.   Applicants argue that it is important that compositions remain stable, sprayable liquids at low temperatures and do not freeze up. However, that could happen if the DMSO were increased above around 80 % by wt. the carrier system. Applicants argue none of the references address this issue at all. 
In response, this argument is not found persuasive because the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).
Applicants argue that Agnew did not disclose or actually try using any secondary carriers in combination with ethanol. The working examples of Agnew teach a single carrier. Applicants argue that there is no specific example or disclosure in Agnew of any use of any sulfoxide species as a carrier. 
In response, this argument is not found persuasive because Agnew stats “suitable carriers include, for example, absolute alcohol, ethanol, isopropanol, methanol, benzyl alcohol, glycol ethers such as diethylene glycol monomethyl ether, diethylene glycol monoethyl ether and diethylene glycol mono-n-butyl ether, glycerol formal, polyethylene glycols, liquid polyoxyethylene glycols, propylene glycol, pyrrolidones such as N-methylpyrrolidone and 2-pyrrolidone, acetone, acetonitrile, butyl diglycol, dimethyl sulfoxides, dimethylacetamide, dimethylformamide, monomethylacetamide, diethyl phthalate, or any combination thereof”. While the examples use ethanol, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Agnew contemplates two carriers and the Examiner indicated it did not disclose the carrier system in claim because it does not disclose the amounts of each however, the secondary references address the amounts of DMSO/ethanol carriers. 
With regards to the argument that Agnew neither says or appreciates anything relevant to the tissue of melting/freezing point of solubility of its components and the physical state of its overall compositions, Agnew provides a teaching of using one or more carriers which include dimethyl sulfoxides and ethanol. . It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
The combined teachings of the secondary references with Agnew disclose the reason or motivation to optimize the amounts of the carrier DMSO/ethanol for its tissue penetrating effects. Taken as a whole, the combined teachings of the prior art suggest to one of ordinary skill in the art that penetrants (DMSO/ethanol) are useful to enhance the permeation of the desired drug which are applicable for use in rodenticide. Applicants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants continue to argue that the Prausnitz et al. document has nothing to do with killing vermin by applying toxicant agents on the skin. Applicants argue that the reference teaches the use of powerful enhancers such as DMSO is constrained by recessive skin irritation or toxicity. Banweer is all to do with delivering beneficial drugs transdermally to humans and teaches nothing about killing vermin. Applicants argue the amounts of PG and DMOS are actually 3 % and 7 % which are amounts well outside the defined ranges. 
Applicants are arguing the references individually because Agnew discloses killing vermin by applying toxicant agents to the skin. Agnew recognizes dermal penetrants that include, propylene glycol, dimethyl sulfoxide and ethanol and combinations (see para 0017). These are the exact same dermal penetrants disclosed in Prausnitz et al. Thus, it is recognized in the art that these are dermal penetrants that are applicable for use in carriers in killing vermin since Agnew recognizes such. Prausnitz et al. disclose DMSO is an enhancer as well as ethanol and propylene glycol which all achieve increased drug solubility and partitioning. Because DMSO is a superb solvent, higher drug concentrations can be achieved than with other solvents, but it also expands the stratum corneum barrier, permitting increased drug uptake and possibly an increased rate of diffusion through the barrier. Incorporation of DMSO as a co-solvent with ethanol results in both increased drug solubility and partitioning. This indeed would be applicable to the teachings of Agnew because not only are they the exact same chemicals but these carriers are recognized to facilitate delivery of the cholecalciferol (e.g., the drug) transdermally (see para 0017). Bioenhancement of drug delivery to the skin in mice is also disclosed (Fig. 124.10 bottom of page 2071 of Prausnitz). 
Agnew discloses the exact same dermal penetrants for use as transdermal agents for delivering cholecalciferol to vermin. The Examiner disagrees that Prausnitz is teaching away from using a greater amount of DMSO where skin-feel and toxicity are a problem because in designing a composition to kill vermin these side effects are irrelevant. 
The rejection is based on a combination of references and not just Prausnitz on its own. Prausnitz et al. disclose DMSO as a co-solvent with ethanol results in both increased drug solubility and partitioning (Fig. 124.6)  Prausnitz et al. disclose DMSO is an enhancer as well as ethanol and propylene glycol which all achieve increased drug solubility and partitioning and Banweer et al. disclose DMSO/propylene glycol 70/30 whereas Herschel highlights that high amounts of DMSO (at least 50 %) by weight are preferably as they have shown to increase percutaneous penetration in a highly significant manner where DMSO/PPG and DMSO/ethanol combinations have been disclosed. Applicants are not at all claiming the amount of the carrier system and the amounts recited in the carrier system are by weight the carrier system and not by weight the total composition. A 70/30 DMSO PG reads on a recited carrier system that has 70:30 PG DMSO by weight of the carrier system. Applicants have not recited how much of the carrier system is present in the composition and thus could be 10 wt %. A ratio of 70/30 meets the claim since no defined amount of the carrier used in the composition is claimed.
Applicants argue that Herschler does not teach how to kill vermin by applying toxicants to the skin. The amounts of the preferred amounts of DMSO are outside those preferred amounts of component b of claim 1. Applicants argue the reference and Example is a gel which is not a liquid.
In response, while the Example 15 may be a gel however, the reference clearly envisions the formulations for use as liquids. Dosage forms for topical application may include solutions (i.e., liquid), nasal sprays (liquid), lotions (liquid),  ointments, suppositories and the like. The DMSO may be present in these forms from 10-75 % by weight or higher. Herschler discloses enhancing penetration into and across external membrane barrier of a human or animal. 
Applicants argue the claims have been narrowed to being selected from alcohols, not glycols, so this narrower definition now excludes the DMSO/PG (propylene glycol admixtures). 
This argument is not found persuasive because propylene glycol is an alcohol. While Applicants may not desire using glycols, propylene glycol is a species of alcohol and the claim merely recites alcohols. The recitation of alcohols does not exclude PG. Applicants argue the Examiner pointed to Example 15 which is a gel ointment so inherently is not a liquid.  
The Example is a gel however, the reference clearly envisions the formulations for use as liquids. Dosage forms for topical application may include solutions (i.e., liquid), nasal sprays (liquid), lotions (liquid),  ointments, suppositories and the like. The DMSO may be present in these forms from 10-75 % by weight or higher. 
Applicants argue that Peterson does not address any issue regarding the physical state of their compositions. None of the Examples employ a combination of plural non-enzymatic penetration enhancers. Applicants argue that Bessette is do with killing pests by ingestion of a poison.  None of the Examples of Bessette employ two carries. 
In response with regards to Peterson, the reference states the enhancer preparation can be applied using any of several well-known techniques for applying a liquid and spray container  containing the enhancer preparation may be used to apply the preparation to the skin (col.6, lines 67-col. 7 line 3). Peterson was relied upon to demonstrate that permeation enhancers such as ethanol and DMSO and admixtures enhance permeation of a biologically active agent through skin of animals thus the DMSO/ethanol can be used for application to animals and not just humans. Applicants argument with regards to Bessette is not found persuasive because the reference discloses rodenticides. The inert liquid carriers can be from 5 to 99.9 % and be those such as ethanol, dimethyl sulfoxide and mixtures thereof. Taken as a whole, the combined teachings of the prior art suggest to one of ordinary skill in the art that skin penetrants (DMSO/ethanol) are useful to enhance the permeation of the desired drug which are applicable for use in a rodenticide (i.e., not just for humans).


CONCLUSION
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615